Citation Nr: 1144719	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  05-03 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for peripheral neuropathy, to include as secondary to a back disorder and Agent Orange exposure.

4.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected residuals of a left thigh shell fragment wound.

5.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1967 to March 1971 and he also served in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision by the Winston-Salem RO.  

In February 2005, the Veteran testified at a local hearing before a Decision Review Officer (DRO); a transcript of this hearing is associated with the claims file.

In April 2009 and October 20019, the case was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's personnel records pertaining to his Reserve records that show his periods of active duty for training (ACDUDTRA) and inactive duty for training (INACDUTRA) should be associated with his claims file.

The Board finds that the February 2011 VA examination is inadequate and not substantially compliant with the Board's October 2010 remand.  Consequently, the matters must be remanded.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board's remand requested examinations to be conducted by individuals with "appropriate expertise" in the areas involving the claimed disabilities.  While the gastroenterologist was appropriate for the claimed gastrointestinal disorder, he would not be considered having the appropriate expertise for the claimed orthopedic disorders.  

The VA examiner also noted that there was no documentation pertaining to the cervical or low back disorders in service and that there was not any actual documentation until 2000.  The opinion and rationale does not appear to take into consideration the Veteran's February 2005 testimony that he strained his neck and low back in Vietnam.  The Veteran's status as a combat Veteran is accepted as proof of an injury in the absence of documentation as long as the injury is consistent with the circumstances, conditions, and hardships of service.  38 C.F.R. § 3.340(d) (2011).  In this case, the injuries of neck and back strain are conceivable in the context of his combat service and must be considered credible in rendering an opinion, which the VA examiner does not appear to have done.

Regarding the left knee disorder, the Veteran's original contention was that his left knee disorder is related to the service-connected left thigh disability to include the retained foreign bodies in his leg.  The Board finds that other theories of entitlement exist as well.  An August 1981 private treatment records indicates that there was possibly a relationship between the Veteran's colitis and left knee arthritis.  The Board also notes that the Veteran's Reserve records suggest that his activities were aggravating his left knee disorder.  In light of the various theories of entitlement, opinions are needed that address all possible etiologies.

The Board finds that the opinion by the gastroenterologist as to the etiology of the claimed gastrointestinal disorder is inadequate.  The examiner indicated that there was no documentation of GERD in service.  While this may technically be true in the sense that there was no diagnosis of GERD noted, a September 1969 service treatment record notes the Veteran complained of having a 3 day history of stomach cramps after eating meals.  This evidence may suggest a stomach disorder and it does not appear to have been considered by the examiner.  The examiner was also asked to address the gastrointestinal disorder on a secondary basis in relation to the Veteran's service-connected PTSD, but no opinion was provided.  

Since some of the claims involve secondary service connection, the RO should ensure the Veteran is given appropriate notice of what is needed to establish service connection on a secondary basis.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with the VCAA, the RO should provide the Veteran with notice of the evidence needed to establish service connection on a secondary basis.

2.  The RO should obtain the Veteran's service personnel record that show periods of ACDUTRA and INACDUTRA during his Reserve service and associated those records with the claims file.

3.  The Veteran should be scheduled for a VA orthopedic examination to determine the nature and likely etiology of the claimed cervical spine, lumbar spine, and left knee disorders. 

The claims file and a copy of this remand should be made available to the examining orthopedist or a similarly experienced physician in orthopedic disorders for review of the pertinent evidence in conjunction with the examination.  The examiner should elicit a full history of the claimed disorders from the Veteran.  All necessary diagnostic studies should be conducted, to include X-rays and all findings should be reported in detail. 

Based on a review of the record and the Veteran's statements, the examiner should provide an opinion as to the following:

a.  Is the Veteran's low back disorder at least as likely as not (a 50 percent probability or greater) related to his service to include his reports of low back strain that occurred therein?

b.  Is the Veteran's cervical spine disorder at least as likely as not (a 50 percent probability or greater) related to his service to include his reports of cervical spine strain that occurred therein?

c.  Is the Veteran's left knee disorder at least as likely as not caused or aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by the service-connected residuals of a shell fragment wound to the left thigh with retained foreign bodies?

d.  Is the Veteran's left knee arthritis at least as likely as not caused or aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by a gastrointestinal disorder? 

e.  Was the Veteran's left knee disorder at least as likely as not aggravated (i.e., permanently worsened beyond the natural progression of the disorder) during his periods of ACTDTRA or INACDUTRA during his lengthy period of Reserve service following his active service. 

The examiner must provide a comprehensive report including complete rationale for all conclusions reached. 

4.  The RO should then schedule the Veteran for a VA examination with a gastroenterologist to determine the nature and likely etiology of the claimed gastrointestinal disorder.  

The claims file and a copy of this remand should be made available to the examining physician for review of the pertinent evidence in conjunction with the examination.  The examiner should elicit a full history of the claimed disorder from the Veteran.  All necessary diagnostic studies should be conducted and all findings should be reported in detail. 

Based on a review of the record and the Veteran's statements, the examiner should provide an opinion as to the following:

a.  Did any of the diagnosed gastrointestinal disorders at least as likely as not (a 50 percent probability or greater)have its onset during service or is otherwise related to the Veteran's service to include the complaints noted therein? 

b.  Is any diagnosed gastrointestinal disorder at least as likely as not caused or aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by the service-connected PTSD?

The examiner must provide a comprehensive report including complete rationale for all conclusions reached. 

5.  Following completion of the above development, the RO should readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, which reflects consideration of all additional evidence received.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


